

INVESTMENT MANAGEMENT TRUST AGREEMENT


This agreement (“Agreement”) is made as of June 15, 2011 by and between Empeiria
Acquisition Corp. (the “Company”), a Delaware corporation and Continental Stock
Transfer & Trust Company (“Trustee”) located at 17 Battery Place, New York, New
York 10004.  Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Registration Statement.


WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
No. 333-172629 (the “Registration Statement”), for its initial public offering
of securities (“IPO”) have been declared effective as of the date hereof by the
Securities and Exchange Commission (“Commission”); and


WHEREAS, Cohen & Company Capital Markets LLC (“Cohen”) is acting as the
representative of the several underwriters in the IPO pursuant to an
underwriting agreement (the “Underwriting Agreement”); and


WHEREAS, simultaneously with the IPO, Empeiria Investors LLC, the sponsor of the
Company (the “Sponsor”), will be purchasing an aggregate of 390,000 units of the
Company (the “Placement Units”), each Unit consisting of one share of common
stock of the Company and one warrant to purchase one share of Common Stock from
the Company for an aggregate purchase price of $3,900,000; and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”), $61,200,000 of the gross proceeds of the IPO and sale of the
Placement Units ($70,020,000, if the underwriters’ over-allotment option is
exercised in full) will be delivered to the Trustee to be deposited and held in
a trust account (the “Trust Account”) for the benefit of the Company and the
holders of the Company’s shares of common stock, $0.0001 par value per share
(the “Common Stock”), issued in the IPO as hereinafter provided and in the event
the Units are registered in Colorado, pursuant to Section 11-51-302(6) of the
Colorado Revised Statutes. A copy of the Colorado Statute is attached hereto and
made a part hereof (the aggregate amount to be delivered to the Trustee, will be
referred to herein as the “Property”; the public stockholders for whose benefit
the Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and


WHEREAS, pursuant to certain provisions in the Company’s Certificate of
Incorporation, the Public Stockholders may, regardless of how such stockholder
votes in connection with the Company’s initial acquisition, stock exchange,
stock reconstruction and amalgamation or contractual control arrangement with,
purchase of all or substantially all of the assets of, or any other similar
Business Transaction with operating businesses or assets (a “Business
Transaction”), demand the Company redeem such Public Stockholder’s Common Stock
for cash or redeem such Common Stock pursuant to a tender offer pursuant to Rule
13e-4 and Regulation 14E of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable and based upon the Company’s choice of proceeding
under the proxy rules or tender offer rules, each as promulgated by the
Commission (“Redemption Rights”); and

 
- 1 -

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to a deferred fee of 1.5% of the gross proceeds of the IPO (“Deferred Fee”) will
be payable to Cohen; and


WHEREAS, pursuant to the Underwriting Agreement, the Deferred Fee is payable
solely upon the consummation of the Company’s Business Transaction and pursuant
to the terms thereof; and


WHEREAS, the Company and the Trustee are entering into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, including the terms of Section 11-51-302(6) of
the Colorado Statute, in Trust Accounts which shall be established by the
Trustee at JP Morgan Chase Bank, NA and at a brokerage institution selected by
the Trustee that is reasonably satisfactory to the Company;
 
(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)           In a timely manner, upon the instruction of the Company, to invest
and reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940 having a
maturity of 180 days or less, as determined by the Company.


(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;


(e)           Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so, so long as the Company shall have advanced funds
sufficient to pay the Trustee’s expenses incident thereto.


(h)           Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and

 
- 2 -

--------------------------------------------------------------------------------

 


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or  Exhibit B hereto, signed on behalf of the Company by the
Company’s Chief Executive Officer or Chief Financial Officer and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed by the Company; provided, however, that in the event
that a Termination Letter has not been received by the Trustee by 11:59 P.M. New
York City time on the 15-month anniversary of the closing of the IPO (subject to
a three month extension if the Company executes a letter of intent or definitive
agreement with respect to a Business Transaction  within the 15-month period and
such Business Transaction has not yet been completed (“Closing Date”)
(“Termination Date”), the Trust Account shall be liquidated as soon as
practicable thereafter in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Stockholders of record at the close of trading (4:00 P.M. New York City time) on
the applicable Termination Date.  For the purposes of clarity, any transmission
of such Termination Letter electronically, whether by facsimile, electronic mail
(e-mail), PDF or otherwise, shall constitute an original of such Termination
Letter hereunder.


2.           Limited Distributions of Income from Trust Account.


(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, the Trustee shall distribute to the Company by wire transfer from the Trust
Account the amount necessary to cover any income or franchise tax obligation
owed by the Company and, to the extent there is not sufficient cash in the Trust
Account to pay such income or franchise tax obligation, liquidate such assets
held in the Trust Account as shall be designated by the Company in writing to
make such distribution.


(b)           The Company may withdraw funds from the Trust Account for working
capital purposes by delivery of Exhibit C to the Trustee.  The distributions
referred to herein shall be made only from income collected on the Property.


(c)           In no event shall the payments authorized by Sections 2(a) and
2(b) cause the amount in the Trust Account to fall below the amount initially
deposited into the Trust Account.  Except as provided in Sections 2(a) and 2(b)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Section 1(i) hereof.


(d)           The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to such funds, and
the Trustee has no responsibility to look beyond said request.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)           Give all instructions to the Trustee hereunder in writing or the
electronic equivalent, signed by the Company’s Chief Executive Officer or Chief
Financial Officer and as specified in Section 1(i).  In addition, except with
respect to its duties under Sections 1(i), 2(a) and 2(b) above, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal,
electronic or telephonic advice or instruction which it in good faith believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 
- 3 -

--------------------------------------------------------------------------------

 


(b)           Subject to the provisions of Section 5, hold the Trustee harmless
and indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or loss suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this section, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;


(c)           Pay the Trustee the fees set forth on Schedule A hereto;


(d)           In connection with the vote, if any, of the Company’s stockholders
regarding a Business Transaction, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Transaction; and


(e)           In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.


(f)           Promptly after the Deferred Fee shall become determinable on a
final basis, to provide the Trustee notice in writing (with a copy to Cohen) of
the total amount of the Deferred Fee.


4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:


(a)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein;


(b)           Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;


(c)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced to it funds sufficient to pay any expenses
incident thereto;


(d)           Change the investment of any Property, other than in compliance
with Section 1(c);

 
- 4 -

--------------------------------------------------------------------------------

 


(e)           Refund any depreciation in principal of any Property;


(f)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;


(g)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, (which counsel may be company counsel) statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons.  The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;


(h)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and


(i)            Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to income and activities relating to the
Trust Account, regardless of whether such tax is payable by the Trust Account or
the Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of  whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;
 
(j)           Pay or report any taxes on behalf of the Trust Account other than
pursuant to Section 2(a).


(k)           Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a) or 2(b).


5.           No Right of Set-Off.  The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account.  In the event the Trustee has a
claim against the Company under this Agreement, including, without limitation,
under Section 3(b), the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


6.           Termination.  This Agreement shall terminate as follows:

 
- 5 -

--------------------------------------------------------------------------------

 


(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).


7.           Miscellaneous.


(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.
 
(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.
 
(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i), 2(a), 2(b) and 2(c) (which may not be modified, amended or
deleted without the affirmative vote of 65% of the then outstanding shares of
Common Stock, except that no such amendment will affect any Public Stockholder
who has otherwise either (i) indicated his election to redeem his shares of
Common Stock or (ii) has not consented to any extension to the time he would be
entitled to a return of his pro rata amount in the Trust Account), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.  As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury and the
right to set-off as a defense.  The Trustee may request an opinion from Company
counsel as to the legality of any proposed amendment as a condition to its
executing such amendment.

 
- 6 -

--------------------------------------------------------------------------------

 


(d)           The parties hereto consent to the personal jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.


(e)           Unless otherwise specified herein, any notice, consent or request
to be given in connection with any of the terms or provisions of this Agreement
shall be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic  or facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson, Chairman, and
Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150


if to the Company, to:


Alan B. Menkes
Empeiria Acquisition Corp.
c/o G2 Investment Group, LLC
142 W. 57th Street, 12th Floor
New York, NY 10019
Attn:  Alan B. Menkes
Fax No.:  (646) 390-1004


with a copy to (which shall not constitute notice):


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attn: Douglas S. Ellenoff
Fax No: (212)-370-7889


(e)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company.


(f)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any
circumstance.  In the event that the Trustee has a claim against the Company
under this Agreement, the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


(g)          This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto

 
- 7 -

--------------------------------------------------------------------------------

 


(h)         This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.


(i)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.


(j)           The Company has also retained the Trustee to serve as its stock
transfer agent and warrant agent and shall pay the fees set forth in Schedule A
for such services.  Additionally, the Trustee has agreed to provide all
services, including, but not limited to: the mailing of proxy or tender
documents to registered holders, all wires in connection with Business
Transaction (including the exercise of Redemption Rights) and maintaining the
official record of the exercise of Redemption Rights and stockholder voting (if
applicable).


[Signature page follows]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.


CONTINENTAL STOCK TRANSFER
 & TRUST COMPANY, as Trustee



By:
/s/ Frank Di Paolo
 
Name: Frank A. Di Paolo
 
Title:  Chief Financial and Trust Officer
 



EMPEIRIA ACQUISITION CORP.



By: /s/ Alan B. Menkes  
Name: Alan B. Menkes
 
Title:  Chief Executive Officer
 

 
Signature page to Trust Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Fee Item
 
Time and method of payment
 
Amount
IPO closing fee
 
Consummation of IPO by wire transfer of funds
 
$3,500
Annual trustee fee
 
Upon execution of the IMTA and at each anniversary
 
$5,000.00
Share transfer agent fee
 
Monthly by check or wire transfer of funds
 
$500
         
Warrant agent fee
 
Monthly by check or wire transfer of funds
 
$200
All services in connection with a Business Transaction and/or all services in
connection with liquidation of Trust Account if no Business Transaction.
 
Upon final liquidation of the Trust Account but, upon liquidation if no Business
Transaction, only from interest earned or from the Company by wire transfer of
funds
 
Prevailing rates after consultation with the issuer and its counsel at the time
of combination. The minimum fee shall be $5000.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[Letterhead of Company]
[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No. [     ]   - Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Empeiria Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [        ], 2011 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [       ] (the “Target
Businesses”) to consummate a Business Transaction with the Target Businesses on
or before [         ] (the “Consummation Date”). This letter shall serve as the
48 hour notice required with respect to the Business Transaction. Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [       ] and to transfer the entire
proceeds to the above referenced Trust checking account at [          ] to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date.  It is acknowledged and
agreed that while the funds are on deposit in the Trust checking account
awaiting distribution, the Company will not earn any interest or dividends.
 
On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Business Transaction1, (b) written notification that the
Business Transaction has been consummated or will, concurrently with your
transfer of funds to the accounts as directed by the Company, be consummated and
(c) notice that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the
Colorado Statute have been met, and (ii) the Company shall deliver to you
written instructions with respect to the transfer of the funds held in the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.
 

--------------------------------------------------------------------------------

1 Only if shareholder vote held

 
 

--------------------------------------------------------------------------------

 


In the event the Business Transaction is not consummated by 11:59 p.m. on the
Consummation Date and we have not notified you of a new Consummation Date, then,
the funds held in the Trust checking account shall be reinvested as provided for
by the Trust Agreement as soon as practicable thereafter.



 
Very truly yours,
     
EMPEIRIA ACQUISITION CORP.
     
By:
 
 
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


[Letterhead of Company]


[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No. [    ]   -       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Empeiria Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of ________, 2011 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Transaction
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation (“Certificate of Incorporation”), as
described in the Company’s prospectus relating to its IPO.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [      ] and to transfer the total proceeds to
the Trust checking account at [         ] for distribution to the stockholders.
The Company has selected [       ] as the record date for the purpose of
determining the stockholders entitled to receive their pro rata share of the
liquidation proceeds.  You agree to be the paying agent of record and in your
separate capacity as paying agent, to distribute said funds directly to the
Company’s stockholders (other than with respect to the initial, or insider
shares) in accordance with the terms of the Trust Agreement, the Certificate of
Incorporation and the fee set forth on Schedule A.   Upon the distribution of
all of the funds in the Trust Account, your obligations under the Trust
Agreement shall be terminated.



 
Very truly yours,
     
EMPEIRIA ACQUISITION CORP.
     
By:
 
 
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
[Letterhead of Company]
[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No. [    ]


Gentlemen:


Pursuant to Section [2(a) or 2(b)] of the Investment Management Trust Agreement
between Empeiria Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company, dated as of ___________, 2011 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds [to
pay for the tax obligations as set forth on the attached tax return or tax
statement] or [for working capital purposes].  In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
EMPEIRIA ACQUISITION CORP.
     
By:
 
 
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


AUTHORIZED INDIVIDUAL(S)
 
AUTHORIZED
FOR TELEPHONE CALL BACK
 
TELEPHONE NUMBER(S)
     
Company:
         
Empeiria Acquisition Corp.
   
c/o G2 Investment Group, LLC
   
142 W. 57th Street, 12th Floor
   
New York, NY 10019
   
Attn:
Alan B. Menkes, Chief Executive Officer
     
Joseph Fong, Chief Financial Officer and
 
(212) 887-1150
 
Executive Vice President
         
Ellenoff Grossman & Schole LLP
   
150 East 42nd Street, 11th Floor
   
New York, New York, 10017
   
Attn:.
Douglas S. Ellenoff, Esq
 
(212)-370-1300
 
Stuart Neuhauser, Esq.
     
Svetlana Lebedev, Esq.
   
 
   
Trustee:
         
Continental Stock Transfer
   
& Trust Company
   
17 Battery Place
   
New York, New York 10004
   
Attn:   Frank Di Paolo, CFO
 
(212) 845-3270


 
 

--------------------------------------------------------------------------------

 